Exhibit 10.15

AMENDED AND RESTATED YAHOO! INC.

CHANGE IN CONTROL EMPLOYEE SEVERANCE PLAN

FOR

LEVEL I AND LEVEL II EMPLOYEES

The Company hereby adopts this Amended and Restated Yahoo! Inc. Change in
Control Employee Severance Plan for Level I and Level II Employees for the
benefit of certain employees of the Company and its subsidiaries, on the terms
and conditions hereinafter stated. This Plan amends and restates in its entirety
the Yahoo! Inc. Change in Control Employee Severance Plan for Level I and Level
II Employees adopted on February 12, 2008. The Plan, as set forth herein, is
intended to help retain qualified employees, maintain a stable work environment
and provide economic security to eligible employees in the event of certain
terminations of employment. The Plan, as a “severance pay arrangement” within
the meaning of Section 3(2)(B)(i) of ERISA, is intended to be excepted from the
definitions of “employee pension benefit plan” and “pension plan” set forth
under section 3(2) of ERISA, and is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations §2510.3-2(b).

SECTION 1.        DEFINITIONS. As hereinafter used:

1.1    “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.

1.2    “Board” means the Board of Directors of the Company.

1.3    “Cause” shall mean that the Eligible Employee has: (a) willfully and
continually failed to substantially perform, or been willfully grossly negligent
in the discharge of, his or her duties to the Company or any of its subsidiaries
(in any case, other than by reason of a disability, physical or mental illness
or analogous condition), which failure or negligence continues for a period of
10 business days after a written demand for performance is delivered to the
Eligible Employee by the Board, which specifically identifies the manner in
which the Board believes that the Eligible Employee has not substantially
performed, or been grossly negligent in the discharge of, his or her duties;
(b) been convicted of or pled nolo contendere to a felony; or (c) materially and
willfully breached any agreement with the Company, any of its subsidiaries or
any Affiliate of the Company or any of its subsidiaries. No act or failure to
act on the part of the Eligible Employee shall be deemed “willful” unless done,
or omitted to be done, by the Eligible Employee not in good faith or without
reasonable belief that the Eligible Employee’s act or failure to act was in the
best interests of the Company.



--------------------------------------------------------------------------------

1.4    A “Change in Control” shall be deemed to mean the first of the following
events to occur after the Effective Date:

 

  (a) any person or group of persons (as defined in Section 13(d) and 14(d) of
the Exchange Act) together with its affiliates, but excluding (i) the Company or
any of its subsidiaries, (ii) any employee benefit plans of the Company or
(iii) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (individually a “Person” and collectively, “Persons”), is or becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates);

 

  (b) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

 

  (c) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

1.5    “Change in Control Protection Period” shall mean the period commencing on
the date a Change in Control occurs and ending on the first anniversary of such
date.

1.6    “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.7    “Company” means Yahoo! Inc., its subsidiaries or any successors thereto.

1.8    “Disability” means a physical or mental condition entitling the Eligible
Employee to benefits under the applicable long-term disability plan of the
Company or any its subsidiaries, or if no such plan exists, a “permanent and
total

 

2



--------------------------------------------------------------------------------

disability” (within the meaning of Section 22(e)(3) of the Code) or as
determined by the Company in accordance with applicable laws.

1.9    “Effective Date” shall mean February 12, 2008.

1.10    “Eligible Employee” means any Level I Employee or Level II Employee, who
is employed on the date of a Change in Control, other than: (i) an employee who
has entered into a separation agreement with the Company prior to a Change in
Control; (ii) interns, casual or temporary employees; and (iii) employees on a
fixed-term employment agreement.

1.11    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.12    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.13    “Fundamental Board Change” means the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on December 8, 2008, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on
December 8, 2008, or whose appointment, election or nomination for election was
previously so approved or recommended;

1.14    “Good Reason” means:

 

  (a) a material diminution in the Eligible Employee’s duties or
responsibilities from those in effect immediately prior to the Change in Control
(including in the case of a Level I Employee who reports directly to the chief
executive officer of the Company immediately prior to a Change in Control, if,
after such Change in Control, such Level I Employee no longer reports directly
to the chief executive officer of a public company), it being understood that:

 

  (i) “a material diminution in the Eligible Employee’s duties or
responsibilities” is not established by one or more of the following changes,
whether alone or in combination: (a) a change in job title; (b) except as
expressly provided in Section 1.14(a), a change in reporting relationships; or
(c) any change in an Eligible Employee’s duties or responsibilities of a type
that the Company has historically caused or permitted in the two years prior to
the Change in Control;

 

3



--------------------------------------------------------------------------------

  (ii) under no circumstances will a promotion or an increase in the number of
employees or projects to be managed or an increase in the budget to be managed
constitute “a material diminution in the Eligible Employee’s duties or
responsibilities”;

 

  (iii) a decrease in the number of employees to be managed or a decrease in the
budget to be managed, standing alone, shall not constitute “a material
diminution in the Eligible Employee’s duties or responsibilities” if resulting
from a reduction in force; and

 

  (iv) “a material diminution in the Eligible Employee’s duties or
responsibilities” would be established if an Eligible Employee is reassigned to
perform job functions in a discipline that is materially different than the
discipline in which the Eligible Employee worked prior to the Change in Control
(e.g., a software engineer is assigned to work in the accounting department or
an in-house lawyer is assigned to work in the corporate communications
department), without regard to similarity of job level;

 

  (b) a material reduction in the Eligible Employee’s annual base salary as of
immediately prior to the Change in Control (or as the same may be increased from
time to time);

 

  (c) a material reduction in the Eligible Employee’s annual target bonus
opportunity as of immediately prior to the Change in Control; or

 

  (d) the relocation of the Eligible Employee’s principal place of employment to
a location more than 35 miles from the Eligible Employee’s principal place of
employment immediately prior to the Change in Control, except for required
travel on the Company’s business to an extent substantially consistent with the
Eligible Employee’s business travel obligations as of immediately prior to the
Change in Control.

Notwithstanding the foregoing, any change in the Eligible Employee’s duties or
responsibilities or any relocation of the Eligible Employee’s principal place of
employment shall not constitute Good Reason if such Eligible Employee either
requested, volunteered to undertake, or consented in writing to, such change or
relocation. The Eligible Employee’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder, provided that the Eligible Employee provides
the Company with a written notice of resignation within ninety (90) days
following the occurrence of the event constituting Good Reason and the Company
shall have failed to remedy such act or omission within thirty (30) days
following its receipt of such notice.

1.15    “Level I Employee” means any full-time employee of the Company or its
subsidiaries with the job level immediately prior to a change in control of: E4,
E5 or EX.

 

4



--------------------------------------------------------------------------------

1.16    “Level II Employee” means any full-time employee of the Company or its
subsidiaries with the job level immediately prior to a change in control of E3.

1.17    “Plan” means the Amended and Restated Yahoo! Inc. Change in Control
Employee Severance Plan for Level I and Level II Employees, as set forth herein
and as it may be amended from time to time.

1.18    “Plan Administrator” means the Compensation Committee of the Board or
such other person or persons appointed from time to time by the Compensation
Committee of the Board to administer the Plan.

1.19    “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

 

  (a) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control; or

 

  (b) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control.

1.20    “Potential Change in Control Period” means the period beginning upon the
occurrence of a Potential Change in Control and ending upon the earliest to
occur of the: (i) consummation of the Change in Control or (ii) one-month
anniversary of the abandonment of the transaction or series of transactions that
constitute a Potential Change in Control (as determined by the Plan
Administrator in its sole discretion).

1.21    “Severance” means (a) the involuntary termination of an Eligible
Employee’s employment by the Company or any subsidiary thereof, other than for
Cause, death or Disability or (b) a termination of an Eligible Employee’s
employment by the Eligible Employee for Good Reason, in each case, following a
Change in Control and during the Change in Control Protection Period, other than
a termination of an Eligible Employee’s employment by the Company as part of a
global integration after a Change in Control when such Eligible Employee is
rehired by the Company as part of such integration.

1.22    “Severance Date” means the date on which an Eligible Employee incurs a
Severance.

SECTION 2.        CHANGE IN CONTROL SEVERANCE BENEFITS

2.1    Generally. Subject to Sections 2.7, 2.8, 4 and 6.2 hereof, each Eligible
Employee shall be entitled to the greater of either the: (a) severance payments
and benefits pursuant to the applicable provisions of Section 2 of this Plan if
such Eligible Employee incurs a Severance during the Change in Control
Protection Period or (b) severance benefits under any negotiated severance
agreement between such Eligible Employee and the Company (if applicable). With
respect to an Eligible Employee who is entitled to benefits under the Workers
Adjustment Retraining Notification Act of 1988, or

 

5



--------------------------------------------------------------------------------

any similar state or local statute or ordinance (collectively the “WARN
Act”), such benefits under this Plan shall be reduced dollar-for-dollar by any
benefits received pursuant to the WARN Act.

2.2    Payment of Accrued Obligations. Subject to Sections 2.8, 4 and 6.2
hereof, the Company shall pay to each Eligible Employee who incurs a Severance
during the Change in Control Protection Period a lump sum payment in cash, paid
in accordance with applicable law, as soon as practicable but no later than 10
days after the Severance Date, equal to the sum of (a) the Eligible Employee’s
accrued but unpaid annual base salary and any accrued but unpaid vacation pay
through the Severance Date, and (b) the Eligible Employee’s annual bonus earned
for the fiscal year immediately preceding the fiscal year in which the Severance
Date occurs if such bonus has not been paid as of the Severance Date.

2.3    Level I Employees. Each Level I Employee who incurs a Severance during
the Change in Control Protection Period shall be entitled to (i) continuation of
his or her annual base salary, as in effect on the Severance Date (or, if
higher, as in effect on the date on which the Change in Control occurs), for
twenty-four (24) months following the Severance and (ii) payment of up to
$15,000 (payable in equivalent local currency with respect to Eligible Employees
outside the United States) of outplacement services utilized by the Eligible
Employee within twenty-four (24) months following the Severance Date, such
reimbursement to be paid not later than the end of the calendar year following
the year in which the expense is incurred.

2.4    Level II Employees. Each Level II Employee who incurs a Severance during
the Change in Control Protection Period shall be entitled to (i) continuation of
his or her annual base salary, as in effect on the Severance Date (or, if
higher, as in effect on the date on which the Change in Control occurs), for
eighteen (18) months following the Severance, and (ii) payment of up to $15,000
(payable in equivalent local currency with respect to Eligible Employees outside
the United States) of outplacement services utilized by the Eligible Employee
within twenty-four (24) months following the Severance Date, such reimbursement
to be paid not later than the end of the calendar year following the year in
which the expense is incurred.

2.5    Acceleration of Vesting. In addition to the benefits provided pursuant to
Sections 2.3, 2.4 and 2.6 hereof (as applicable), each Level I and Level II
Employee who incurs a Severance during the Change in Control Protection Period
shall be entitled to full vesting of all stock options, restricted stock units
and any other equity-based awards granted or assumed by the Company outstanding
as of the Severance Date (whether or not such award was outstanding as of the
Effective Date); provided, however, that this Section 2.5 shall not apply with
respect to a grant or award of stock options, restricted stock units or any
other equity-based compensation made after the Effective Date if the agreement
granting or awarding the applicable stock options, restricted stock units or any
other equity-based compensation provides that the grant shall not be subject to
the provisions of this Section 2.5.

 

6



--------------------------------------------------------------------------------

2.6    Benefit Continuation. In the case of each Eligible Employee who incurs a
Severance during the Change in Control Protection Period, commencing on the date
immediately following such Eligible Employee’s Severance Date and continuing for
the period set forth below (the “Welfare Benefit Continuation Period”), the
Company shall provide to each such Eligible Employee (and anyone entitled to
claim under or through such Eligible Employee) all Company-paid benefits under
any group health plan or dental plan of the Company (as in effect immediately
prior to such Eligible Employee’s Severance Date) for which Eligible Employees
of the Company are eligible, to the same extent as if such Eligible Employee had
continued to be an Eligible Employee of the Company during the Welfare Benefit
Continuation Period. To the extent that such Eligible Employee’s participation
in Company benefit plans is not practicable, the Company shall arrange to
provide, at the Company’s sole expense, such Eligible Employee (and anyone
entitled to claim under or through such Eligible Employee) with equivalent
health and dental benefits under an alternative arrangement during the Welfare
Benefit Continuation Period. The coverage period for purposes of the group
health continuation requirements of Section 4980B of the Code shall commence at
the Severance Date, and shall run concurrently with the Welfare Benefit
Continuation Period. The Welfare Benefit Continuation Period shall be for a
number of months equal to the number of months (including fractions thereof)
during which the Eligible Employee receives base salary continuation payments
pursuant to this Section 2.

2.7    Release; Restrictive Covenants; Benefit Commencement Date. No Eligible
Employee who incurs a Severance during the Change in Control Protection Period
shall be eligible to receive any payments or other benefits under the Plan
(other than payments under Section 2.2 hereof) unless, within forty-five
(45) days following such Employee’s Severance Date, he or she first executes a
release (as substantially in the form of Exhibit A hereto, or in such other form
as is required to comply with applicable law, a “Release”) in favor of the
Company and others set forth on said Exhibit A, or in such other form as is
required to comply with applicable law, relating to all claims or liabilities of
any kind relating to his or her employment with the Company or a subsidiary
thereof and the termination of the Employee’s employment, and such Release
becomes effective and has not been revoked by the employee by the fifty-fifth
(55th) day following the date of termination. Provided that the Eligible
Employee executes the Release in accordance with the requirements of this
Section 2.7, any payments or other benefits under the Plan shall commence (the
“Benefit Commencement Date”) on or before the sixtieth (60th) business day
following the Severance Date; all payments or benefits accrued during the period
between the Severance Date and Benefit Commencement Date shall be provided in
full on the Benefit Commencement Date. If the Eligible Employee does not execute
and return such Release such that it does not become effective within the
aforesaid period, the Eligible Employee shall cease to be entitled to any
payments or benefits under this Plan. In addition, payment and other benefits
under this Plan shall cease as of the date that the Eligible Employee breaches
any of the provisions of such Eligible Employee’s Confidentiality, Proprietary
Information and Assignment of Inventions Agreement, or other similar agreement.

2.8    409A. Notwithstanding any provision to the contrary in this Plan, no
payment or distribution under this Plan which constitutes an item of deferred

 

7



--------------------------------------------------------------------------------

compensation under Section 409A of the Code and becomes payable by reason of the
Eligible Employee’s termination of employment with the Company will be made to
the Eligible Employee unless the Eligible Employee’s termination of employment
constitutes a “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code). In addition, no such payment
or distribution will be made to the Eligible Employee prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of the
Eligible Employee’s “separation from service” (as such term is defined in
Treasury Regulations issued under Section 409A of the Code) or (ii) the date of
the Eligible Employee’s death, if the Eligible Employee is deemed at the time of
such separation from service to be a “key employee” within the meaning of that
term under Section 416(i) of the Code and to the extent such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A(a)(2) of the Code. All payments and benefits which had been
delayed pursuant to the immediately preceding sentence shall be paid to the
Eligible Employee in a lump sum upon expiration of such six-month period (or if
earlier upon the Eligible Employee’s death). It is intended that this Plan shall
comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject the Eligible Employee to the
payment of additional taxes and interest under Section 409A of the Code. In
furtherance of this intent, this Plan shall be interpreted, operated, and
administered in a manner consistent with these intentions.

SECTION 3.        PLAN ADMINISTRATION.

3.1    The Plan Administrator shall administer the Plan and may interpret the
Plan, prescribe, amend and rescind rules and regulations under the Plan and make
all other determinations necessary or advisable for the administration of the
Plan, subject to all of the provisions of the Plan.

3.2    The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

3.3    The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.

3.4    Following the occurrence of a Change in Control, the Company may not
remove from office the individual or individuals who served as Plan
Administrator immediately prior to the Change in Control; provided, however, if
any such individual ceases to be affiliated with the Company, the Company may
appoint another individual or individuals as Plan Administrator so long as the
substitute Plan Administrator consists solely of an individual or individuals
who (a) were officers of the Company immediately prior to the Change in Control,
(b) were directors of the Company immediately prior to

 

8



--------------------------------------------------------------------------------

the Change in Control and are not affiliated with the acquiring entity in the
Change in Control or (c) were selected or approved by an officer or director
described in clause (a) or (b).

SECTION 4.        LIMITATION ON BENEFITS. If any payment or benefit received or
to be received by an Eligible Employee (including any payment or benefit
received pursuant to the Plan or otherwise) would be (in whole or part) subject
to the excise tax imposed by Section 4999 of the Code, or any successor
provision thereto, or any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then, the salary continuation payments
provided under Section 2.3 or 2.4, as applicable, shall first be reduced (and
thereafter, if necessary, the accelerated vesting provided in Section 2.5 shall
be reduced) to the extent necessary to make such payments and benefits not
subject to such Excise Tax, but only if such reduction results in a higher
after-tax payment to the Eligible Employee after taking into account the Excise
Tax and any additional taxes the Eligible Employee would pay if such payments
and benefits were not reduced.

SECTION 5.        PLAN MODIFICATION OR TERMINATION.

5.1    Subject to Section 5.3 below, as long as no Potential Change in Control
Period or Change in Control Protection Period is in effect, the Board (including
the Board in place following a Fundamental Board Change) may amend or terminate
the Plan at any time. During any Potential Change in Control Period or Change in
Control Protection Period, the Board may not, except as provided in Section 5.2,
(a) terminate the Plan or (b) amend the Plan if such amendment would in any
manner be adverse to the interests of any Eligible Employee. For the avoidance
of doubt, (a) any action taken by the Company or the Plan Administrator during
the Change in Control Protection Period to cause an Eligible Employee to no
longer be designated as a Level I Employee or Level II Employee, or to decrease
the payments or benefits for which an Eligible Employee is eligible, and (b) any
amendment to Section 3.4 or this Section 5 during the Change in Control
Protection Period shall be treated as an amendment to the Plan which is adverse
to the interests of any Eligible Employee.

5.2    Notwithstanding the foregoing Section 5.1, (a) the Plan Administrator may
amend the Plan at any time and in any manner necessary to comply with applicable
law, including, but not limited to, Section 409A of the Code; and (b) subject to
Section 5.3 and provided that no Fundamental Board Change has occurred in
connection with a Potential Change in Control, the Board in place prior to a
Change in Control may during any Potential Change in Control Period terminate
the Plan or amend the Plan in any manner as part of any Board-approved
transaction that would constitute a Change in Control.

5.3    Other than amendments made as part of a Board-approved merger,
consolidation or sale or disposition of all or substantially all of the
Company’s assets that would constitute a Change in Control under Section 1.4(b)
or 1.4(c), for a period of eighteen (18) months following the effective date of
that certain stipulation and

 

9



--------------------------------------------------------------------------------

agreement of settlement by and among the Company and the Police & Fire
Retirement System of the City of Detroit and General Retirement System of the
City of Detroit, dated December 8, 2008 (the “Settlement Agreement”), filed in
the Delaware Court of Chancery (the “Court”), the Board and the Company shall be
prohibited from amending the Plan in any manner that (a) expands the definition
of Good Reason, as prescribed under Section 1.14 hereof; (b) lengthens the
Change in Control Protection Period, as defined under Section 1.5 hereof;
(c) increases the amount of severance benefits provided under the Plan; or
(d) otherwise materially alters any of the terms of Sections 1.4, 1.5, 1.13,
1.14, 1.19, 5, 6.11, 6.12, 7.6, or 7.7 of the Plan, unless such proposed amended
terms to the Plan are, upon a showing of substantial need by the Company,
approved in advance by the Court after a public announcement by the Company that
such relief is being sought.

SECTION 6.        GENERAL PROVISIONS.

6.1    Except as otherwise provided herein or by law, no right or interest of
any Eligible Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee. When a
payment is due under this Plan to a severed employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

6.2    If the Company or any subsidiary thereof is obligated by law or by
contract to pay severance pay, a termination indemnity, notice pay, or the like,
or if the Company or any subsidiary thereof is obligated by law or by contract
to provide advance notice of separation (“Notice Period”), then any severance
pay hereunder shall be reduced by the amount of any such severance pay,
termination indemnity, notice pay or the like, as applicable, and by the amount
of any compensation received during any Notice Period.

6.3    Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Company or any subsidiary
thereof, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

6.4    If any provision of this Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

6.5    This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future, and any successor to the Company. If a
severed employee

 

10



--------------------------------------------------------------------------------

shall die, all accrued but unpaid amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Plan to the executor,
personal representative or administrators of the severed employee’s estate.

6.6    The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

6.7    The Plan shall not be required to be funded unless such funding is
authorized by the Board. Regardless of whether the Plan is funded, no Eligible
Employee shall have any right to, or interest in, any assets of any Company
which may be applied by the Company to the payment of benefits or other rights
under this Plan.

6.8    Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid (or such local equivalent thereof),
addressed to the intended recipient at his, her or its last known address.

6.9    This Plan shall be construed and enforced according to the laws of the
State of Delaware to the extent not preempted by federal law or other applicable
local law, which shall otherwise control.

6.10    All benefits hereunder shall be reduced by applicable withholding and
shall be subject to applicable tax reporting, as determined by the Plan
Administrator, or as required by applicable law.

6.11    Any amendments made to this Plan (including, but not limited to,
amendments to the definition of Change in Control in Section 1.4, , Change in
Control Protection Period in Section 1.5, Good Reason in Section 1.14, and
Potential Change in Control in Section 1.19, the provisions with regard to Plan
Modifications or Termination in Section 5 and the Binding Arbitration provisions
in Section 7.7) will not be applicable in certain jurisdictions outside the
United States where (i) country-specific definitions or terms and conditions
were adopted in a sub-plan to the Plan in accordance with applicable law,
(ii) the amendments to the Plan would modify or otherwise alter the
country-specific definitions or terms and conditions as adopted in a sub-plan to
the Plan in accordance with applicable law, (iii) such changes to the Plan are
prohibited by applicable law, or (iv) applicable law requires the Company or its
affiliates to provide notice, obtain approval or obtain consent for such
amendments to the sub-plan and/or the Plan to or by local labor courts,
tribunals, governmental entities, works councils, unions, employee
representatives or similar bodies or employees of the Company.

6.12    Except as the Board may otherwise direct, the amendments to the Plan
pursuant to the Settlement Agreement shall be of no further force or effect 90
days after execution of the Settlement Agreement unless, prior to such date, the
Court finally approves such Settlement Agreement. In the event the Court’s final
approval order is overturned on appeal and the Settlement Agreement ultimately
is terminated, the amendments to the Plan shall be of no further force or
effect, except as the Board may otherwise direct.

 

11



--------------------------------------------------------------------------------

SECTION 7.        CLAIMS, INQUIRIES, APPEALS.

7.1    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:

Plan Administrator

c/o Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

Attention: Head of Human Resources

7.2    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.

This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the review procedure described below.

7.3    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review shall be in
writing and shall be addressed to:

 

12



--------------------------------------------------------------------------------

Plan Administrator

c/o Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

Attention: Head of Human Resources

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.

7.4    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60)-day period. The Plan Administrator will give
prompt, written notice of his or her decision to the applicant. In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not
given to the applicant within the time prescribed in this Section 7.4 the
application will be deemed denied on review.

7.5    Rules and Procedures. The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

7.6    Exhaustion of Remedies. No claim for benefits under the Plan may be
brought in any forum until the claimant (a) has submitted a written application
for benefits in accordance with the procedures described by Section 7.1 above,
(b) has been notified by the Plan Administrator that the application is denied
(or the application is deemed denied due to the Plan Administrator’s failure to
act on it within the established time period), (c) has filed a written request
for a review of the application in accordance with the appeal procedure
described in Section 7.3 above and (d) has been notified in writing that the
Plan Administrator has denied the appeal (or the appeal is deemed to be denied
due to the Plan Administrator’s failure to take any action on the claim within
the time prescribed by Section 7.4 above).

7.7    Binding Arbitration. Any and all disputes (including but not limited to
claims in contract, tort, or claims for the interpretation, scope, or validity
of the Plan, or this arbitration clause) between an applicant for benefits under
the Plan, the Plan Administrator, and/or the Company premised in whole or in
part upon a claimed material diminution in the Eligible Employee’s duties and
responsibilities that remains unresolved

 

13



--------------------------------------------------------------------------------

after the exhaustion of the claims procedure outlined in Sections 7.1 through
7.6, above, shall be resolved through binding arbitration by a single
arbitrator. The arbitration shall be conducted in the State where the applicant
was employed as of the date of separation and will be governed by the Federal
Arbitration Act (9 U.S.C. § 1 et. al). The arbitration will be conducted under
the JAMS Streamlined Rules, except as modified or expanded by this provision.
The arbitrator shall apply the standard of a reviewing court under ERISA and may
provide all remedies and relief available under ERISA. The arbitrator shall
permit reasonable pre-hearing discovery of facts sufficient to permit the
parties to adequately arbitrate their claim(s) and defense(s), including access
to essential documents and witnesses. The arbitrator shall give a written
determination to the parties stating the arbitrator’s determination and the
facts and law supporting the determination and shall furnish to the parties a
signed copy of such determination. The determination of the arbitrator shall be
conclusive and binding upon the parties and judgment upon the same may be
entered in any court having jurisdiction thereof. To the extent required by
applicable law, the expenses of the arbitration shall be borne by the Company
except that each party shall be responsible for their own legal fees and
expenses, subject to any decision by the arbitrator under ERISA to award
attorney’s fees.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

(To be signed on or after the Separation Date)

In return for payment of severance benefits pursuant to the Yahoo! Inc. Change
in Control Severance Plan for Level I and Level II Employees (the “Plan”), as
amended, I hereby generally and completely release Yahoo! Inc. (the Company”)
and its directors, officers, employees, stockholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively “Released Party”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including wages, salary, bonuses,
commissions, vacation pay, expense reimbursements (to the extent permitted by
applicable law), severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including without limitation claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the federal Worker Adjustment
and Retraining Notification Act (as amended) and similar laws in other
jurisdictions, the Employee Retirement Income Security Act of 1974 (as amended),
the Family and Medical Leave Act of 1993, and California Fair Employment and
Housing Act (as amended), the California Family Rights Act (as amended),
California Labor Code section 1400 et. seq. and any similar laws in other
jurisdictions; provided, however, that this Release does not waive, release or
otherwise discharge any claim or cause of action arising after the date I sign
this Agreement.

This Agreement includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Agreement are any claims which by law
cannot be waived in a private agreement between employer and employee, including
but not limited to claims under California Labor Code section 2802 and the right
to file a charge with or participate in an investigation conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any state or local fair employment
practices agency. I waive, however, any right to any monetary recovery or other
relief should the EEOC or any other agency pursue a claim on my behalf.

I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also

 

15



--------------------------------------------------------------------------------

acknowledge and represent that I have not been denied any rights including, but
not limited to, rights to a leave or reinstatement from a leave under the Family
and Medical Leave Act of 1993, the California Family Rights Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, or any similar law of
any jurisdiction.

I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have received a
disclosure from the Company that includes a description of the class, unit or
group of individuals covered by this employment termination program, the
eligibility factors for such program, and any time limits applicable to such
program and a list of job titles and ages of all employees selected for this
group termination and ages of those individuals in the same job classification
or organizational unit who were not selected for termination (“Disclosures”);
(d) I have at least forty-five (45) days from the date that I receive the
Disclosures to consider this Release (although I may choose to sign it any time
on or after my Separation Date); (e) I have seven (7) calendar days after I sign
this Release to revoke it (“Revocation Period”); and (f) this Release will not
be effective until I have signed it and returned it to the Company’s Human
Resources Department and the Revocation Period has expired (the “Effective
Date”).

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” I hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims I may have against the Company.

 

   [name]    Date

 

16